                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
KEVIN NORRIS,                          )
                                       )
            Petitioner,                )                    Civil Action No.
                                       )                    18-11610-FDS
      v.                               )
                                       )
LISA MITCHELL,                         )
                                       )
            Respondent.                )
_______________________________________)


                                   ORDER OF DISMISSAL

SAYLOR, J.

       On September 14, 2018, the Court ordered the petitioner to show cause by November 1,

2018, why this action should not be dismissed for failure to state a claim upon which relief can

be granted. Having received no response to that order or any request for extension of time to

respond, the above entitled action is hereby DISMISSED.



So Ordered.

                                                            /s/ F. Dennis Saylor
                                                            F. Dennis Saylor, IV
Dated: November 5, 2018                                     United States District Judge
